K&L GATES LLP 1, N.W. WASHINGTON, DC 20006 T +1 F +1 klgates.com November 24, 2014 VIA EDGAR U.S. Securities and Exchange Commission treet, N.E. Washington, DC20549 Re: Cambria ETF Trust – Post-Effective Amendment No. 15 to the Registration Statement on Form N-1A (File Nos. 333-173167 and 811-22540) Ladies and Gentlemen: Transmitted herewith for filing on behalf of Cambria ETF Trust (the “Trust”), pursuant to the Securities Act of 1933, as amended (the “1933 Act”), and Regulation C thereunder, and pursuant to the Investment Company Act of 1940, as amended, and the regulations thereunder, is Post-Effective Amendment No. 15 (the “Post-Effective Amendment”) to the Trust’s currently effective registration statement on Form N-1A (the “Registration Statement”) relating to the Cambria Global Asset Allocation ETF (the “Fund”), a series of the Trust.This transmission contains a conformed signature page.The manually signed original document is maintained at the offices of the Trust. The Post-Effective Amendment is being filed to make non-material changes to the Fund’s prospectus and statement of additional information.The Post-Effective Amendment will become effective upon filing in accordance with Rule 485(b) under the 1933 Act. If you have any questions or comments concerning the foregoing, please do not hesitate to contact me at (202) 778-9475. Sincerely, /s/ Stacy L. Fuller Stacy L. Fuller Enclosures
